Dismiss and Opinion Filed December 2, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00891-CV

       THE RICHARDSON TRIDENT COMPANY, INC. AND THE ESTATE OF
                    THOMAS E. BENTLEY, Appellants
                                  V.
      WHITE ROCK ADVISORS, LLC, GREGORY W. HEXT, AND SOUTHWEST
                   MERCHANT GROUP, INC. Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-04592

                             MEMORANDUM OPINION
                         Before Justices Francis, Lang-Miers, and Lewis
                                   Opinion by Justice Francis
          The Court has before it appellants’ November 21, 2013 unopposed motion to dismiss

the appeal. Appellants state the parties have settled their dispute and appellants no longer desire

to pursue the appeal.    We grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




130891F.P05                                        /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

THE RICHARDSON TRIDENT                           On Appeal from the 134th Judicial District
COMPANY, INC. AND THE ESTATE OF                  Court, Dallas County, Texas
THOMAS E. BENTLY, Appellants                     Trial Court Cause No. DC-13-04592.
                                                 Opinion delivered by Justice Francis,
No. 05-13-00891-CV       V.                      Justices Lang-Miers and Lewis participating.

WHITE ROCK ADVISORS, LLC,
GREGORY W. HEXT, AND
SOUTHWEST MERCHANT GROUP,
INC., Appellees

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that each party bear its own costs of the appeal.


Judgment entered December 2, 2013




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE




                                           –2–